DETAILED ACTION
Claim(s) 1-10 and 12 are presented for examination.
Claim(s) 1, 2, 4, 6, 7, 9 and 12 are amended.
Claim 11 remains canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 10th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2017/088615 submitted on June 16th, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 11th, 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, (see remarks pages 7-14 of 15), filed August 10th, 2022, with respect to the rejection(s) of claim(s) 1-10 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of HEDAYAT et al. (US 2016/0233932 A1).

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HEDAYAT et al. (US 2016/0233932 A1) hereinafter “Hedayat”.

Regarding Claims 1 and 6,	
	Hedayat discloses a beamformer device [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, a network device or STA] comprising:
	a transceiver [see fig(s). 2, 6 and 9, pg. 12, ¶102 lines 1-6, a radio frequency (RF) transceiver “20”]; 
	a memory configured for storing identification information of beamformees [see fig(s). 2, 6 and 9, pg. 3, ¶33 lines 1-13; pg. 12, ¶102 lines 1-6, a memory “40” storing program code or a computer program]; and 
	a processor configured to [see fig(s). 2, 6 and 9, pg. 12, ¶102 lines 1-6, a baseband processor “10” programmed to], in a round of channel sounding in a network comprising a beamformer device and a plurality of beamformee devices [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, implement a station or access point that executes a high efficiency (HE) sounding procedure in a wireless local area network (WLAN)]: 
	receive messages from first beamformee devices [see fig. 2: Step “201”, pg. 4, ¶43 lines 1-7, receiving a frame from the AP over a wireless medium, specifically, a channel of the wireless medium], wherein a message received from a first beamformee device indicates that the first beamformee device moved over a distance since a transmission of a preceding announcement message in a preceding round of channel sounding [see fig. 2: Step “203”, pg. 5, ¶44 lines 1-8, the received frame is analyzed to identify a type of the sounding feedback sequence response frame that is requested, and includes an indicator allowing, requesting or requiring a response frame from which implicit feedback is derived]; and 
	send via the transceiver [see fig. 2: Step(s) “205” / “207”, pg. 5, ¶44 lines 8-10, sending], an announcement message including identification information of the first beamformee devices from which the messages were received [see fig. 2: Step(s) “205” / “207”, pg. 5, ¶44 lines 5-10, a generated feedback response frame in the form of an NDP (e.g., an HE or VHT NDP) back to the AP that sent the request frame], wherein the announcement message does -3- Application No.: 16/623,090not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message [see pg. 5, ¶44 lines 10-16, the STA does not implement any analysis of the received frame to provide a feedback matrix and only a relatively short NDP frame is sent in return, in contrast to sending a VHT compressed BF report that includes a feedback matrix or similar frame].

Regarding Claims 2 and 7,	
	Hedayat discloses the beamformer device of claim 6 [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, a network device], wherein: 
	the processor is further configured for storing identification information of the first beamformee device in the memory when there is no record for the first beamformee device [see pg. 4, ¶41 lines 6-10, if the first STA did not support implicit feedback, ... the AP analyzes the feedback whether explicit or derived implicit feedback and utilizes the information to form or update the steering matrix or compressed beamforming report].

Regarding Claims 3 and 8,	
	Hedayat discloses the beamformer device of claim 6 [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, the network device or STA], wherein the announcement message is a null data packet announcement frame [see pg. 4, ¶40 lines 1-9, the initial frame sent is the NDPA], the processor is further configured for constructing the null data packet announcement frame [see pg. 4, ¶40 lines 1-9, the NDPA identifies each of the STAs to take place in the HE sounding procedure], wherein station info fields are filled in based on the identification information of the first beamformee devices [see pg. 5, ¶52 lines 1-8, the format of the STA Info field includes an AID, feedback type and NcIndex].

Regarding Claims 4 and 9,	
	Hedayat discloses the beamformer device of claim 7 [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, a network device], wherein: 
	the transceiver is further configured for receiving a further message from a new beamformee device that is newly added into the network [see pg. 4, ¶41 lines 1-6, the AP receives the sounding feedback sequence response frame from the first STA]; and 
	the processor is further configured for storing identification information of the new beamformee device in the memory [see pg. 4, ¶41 lines 6-10, if the first STA did not support implicit feedback, ... the AP analyzes the feedback whether explicit or derived implicit feedback and utilizes the information to form or update the steering matrix or compressed beamforming report].

Regarding Claims 5 and 10,	
	Hedayat discloses the beamformer device of claim 6 [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, a network device], further comprising: 
	the processor is further configured for receiving [see pg. 3, ¶37 lines 1-23, receiving the NDP], via the transceiver compressed beamforming frames including feedback matrices from the first beamformee devices [see pg. 3, ¶37 lines 1-23, the NDP is sent so that the beamformee can analyze the OFDM training fields in the NDP to calculate the channel characteristics, to be utilized in the steering matrix or compressed beamforming report].

Regarding Claim 12,	
	Hedayat discloses a non-transitory computer readable storage medium comprising program code instructions executable by a processor [see fig(s). 2, 6 and 9, pg. 3, ¶33 lines 1-13; pg. 12, ¶102 lines 1-6, a memory “40” storing program code or a computer program executed by a baseband processor “10”] for implementing a method [see fig(s). 2, 6 and 9, pg. 4, ¶43 lines 1-3, to perform a procedure] including: 
	in a round of channel sounding in a network comprising a beamformer device and a plurality of beamformee devices [see fig(s). 2, 6 and 9, pg. 12, ¶101 lines 1-3, implementing a station or access point that executes a high efficiency (HE) sounding procedure in a wireless local area network (WLAN)]: 
	receiving messages from first beamformee devices [see fig. 2: Step “201”, pg. 4, ¶43 lines 1-7, receiving a frame from the AP over a wireless medium, specifically, a channel of the wireless medium], wherein a message received from a first beamformee device indicates that the first beamformee device moved over a distance since a transmission of a preceding announcement message in a preceding round of channel sounding [see fig. 2: Step “203”, pg. 5, ¶44 lines 1-8, the received frame is analyzed to identify a type of the sounding feedback sequence response frame that is requested, and includes an indicator allowing, requesting or requiring a response frame from which implicit feedback is derived], and sending [see fig. 2: Step “207”, pg. 5, ¶44 lines 8-10, sending], by the beamformer device [see fig(s). 2, 6 and 9, pg. 4, ¶43 lines 1-3, by the beamformee or STA], an announcement message including identification information of the first beamformee devices from which the messages were received [see fig. 2: Step(s) “205” / “207”, pg. 5, ¶44 lines 5-10, a generated feedback response frame in the form of an NDP (e.g., an HE or VHT NDP) back to the AP that sent the request frame], wherein the announcement message does not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message [see pg. 5, ¶44 lines 10-16, the STA does not implement any analysis of the received frame to provide a feedback matrix and only a relatively short NDP frame is sent in return, in contrast to sending a VHT compressed BF report that includes a feedback matrix or similar frame].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub. No.: KWON et al. (US 2016/0301452 A1); see fig. 8B, pg. 10, ¶82 - ¶83.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469